TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00721-CR



                                    Henry Gauna, Appellant

                                                 v.

                                  The State of Texas, Appellee



       FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
             NO. 3040205, HONORABLE JON N. WISSER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The motion to withdraw filed by appellant’s appointed counsel on appeal, Mr. Gary

Taylor, is granted.1 The appeal is abated for the district court to immediately appoint substitute

counsel. A copy of the order appointing substitute counsel shall be forwarded to this Court no later

than August 5, 2005.



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Filed: July 29, 2005

Do Not Publish


   1
    Counsel has been employed as a federal public defender in Nevada effective August 1, 2005.
Counsel previously filed a brief on appellant’s behalf.